Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are free of the art as stated previous in the Office Action mailed on August 10, 2020. The claimed polypeptides and the corresponding encoding nucleic acids do not read on product of nature because there is no evidence of naturally occurring polypeptides having at least 90% identity to SEQ ID NO: 2, and a mutation at one or more amino acid residues corresponding to Q366, A432, S214, P158, A191, R340, P206, Q434, E356, or L182 of SEQ ID NO: 2. The remaining rejections under double patenting have been withdrawn in view of the timely filed Terminal Disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy R. Watkins on January 8, 2021.




 
IN THE CLAIMS:

3. (CURRENTLY AMENDED) The polypeptide of claim 1, wherein the polypeptide has an ON rate ratio of at least

6. (CURRENTLY AMENDED) The polypeptide of claim 3, wherein the polypeptide has an OFF rate ratio of at least 

17. (CURRENTLY AMENDED) A transgenic seed produced by the plant of claim 16 wherein the seed comprises the plant cell.

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEIHUA FAN/Examiner, Art Unit 1663